Citation Nr: 1108748	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-10 487 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of right knee medial meniscus tear with arthritis, currently rated as noncompensable.

2.  Evaluation of low back strain, currently rated as noncompensable.

3.  Evaluation of hemorrhoids, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1986 to March 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision rendered by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction rests with the Waco, Texas Regional Office.

This case was remanded by the Board in May 2010 for further development.  


FINDINGS OF FACT

1.  Right knee medial meniscus tear with arthritis is manifested by flexion to 140 degrees, full extension and no instability.  

2.  Low back strain is manifested by 90 degrees of flexion.

3.  Hemorrhoids are manifested by flare ups at least once a month.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for right knee medial meniscus tear with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5010-5260, 5258, 5259, 5261.  

2.  The criteria for a compensable evaluation for low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5327.  

3.  The criteria for a compensable evaluation for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114 Diagnostic Code 7336.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters dated in December 2006 and May 2008.  The Board notes that the Veteran is challenging the disability evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In May 2010, the Board remanded this case for further development.  Specifically, the Board found that the Veteran had not been afforded a proper VA examination to determine the nature and severity of his disabilities and that a remand was warranted so that the Veteran could be afforded VA compensation and pension examinations for his disabilities.  The AOJ notified the Veteran in May 2010 that an examination would be scheduled, and of the consequences for failure to report, including that the claim shall be rated based on the evidence of record or even denied.  There is no indication that the correspondence was returned as undeliverable.  The Veteran failed to report.  The record contains no justifiable indication of the reason for the Veteran's failure to appear for his VA examination(s).  His representative has also stated that the reason for his failure to show up is unknown.  As such, as this appeal arises from his initial post-service claim for compensation, pursuant to 38 C.F.R. § 3.655(a), (b) (2010), the claim will be rated based on the evidence of record.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

LEGAL CRITERIA

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Here, the Board finds that the Veteran's disabilities have not significantly changed and that a uniform rating is appropriate.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.  

The Veteran's right knee medial meniscus tear with arthritis is rated under Diagnostic Codes 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2010).  Diagnostic Code 5010 addresses arthritis due to trauma, while DC 5260 addresses limitation of flexion of the knee.  

Limitation of flexion is rated as noncompensable where flexion is limited to 60 degrees.  Flexion of the leg limited to 45 degrees warrants the assignment of a 10 percent rating; flexion limited to 30 degrees warrants the assignment of a 20 percent rating; and flexion limited to 15 degrees warrants the assignment of a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension is rated as noncompensable where extension of the leg is limited to 5 degrees.  Extension of the leg limited to 10 degrees warrants the assignment of a 10 percent rating; extension limited to 15 degrees warrants the assignment of a 20 percent rating; extension limited to 20 degrees warrants the assignment of a 30 percent rating; and extension limited to 45 degrees warrants the assignment of a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

For impairment based on recurrent subluxation or lateral instability of the knee under DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee.  A 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability.  A 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Under DC 5258, cartilage, semilunar, dislocated with frequent episodes of "locking" pain, and effusion into the joint warrants a 20 percent evaluation.  Under DC 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating. 

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II

The Veteran's low back strain is rated under Diagnostic Code 5237.  Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Veteran's hemorrhoids are rated under DC 7336.  Under this diagnostic code provision, hemorrhoids that are mild or moderate warrant a noncompensable disability rating.  A 10 percent disability rating is warranted when there is evidence of hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  For the maximum 20 percent disability rating to be assigned, the evidence must show persistent bleeding and secondary anemia, or fissures. 38 C.F.R. § 4.114, Diagnostic Code 7336 (2010).

ANALYSIS

Right Knee

The Veteran has appealed the denial of a compensable rating for right knee medial meniscus tear with arthritis.  The rating criteria is consistent with flexion limited to 60 degrees.  To warrant a higher rating the evidence must show the functional equivalent of flexion limited to 45 degrees, painful motion or the criteria under DC 5258 or 5259.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  

Here, the evidence shows that the Veteran was afforded a VA compensation and pension examination in January 2007.  During this examination, he reported right knee pain with 4/10 burning pain one time week with normal daily activity.  He denied dislocation, subluxation, inflammatory arthritis or prosthesis.  There were no noted limitations/effects of his condition on his daily activities and occupation.  Ankylosis was not present and the only objective finding of the knees was tenderness on palpation medial right knee.  No further pain, weakness or increased pain was detected during repetitive movements or when resistance was applied to the joints.  Regarding pain, fatigue, weakness, lack of endurance or incoordination, the examiner noted that the above factors may additionally limit joint function when the Veteran is removed from this sphere of physical exam but he cannot determine without resort to mere speculation whether any of these factors cause additional functional loss in the Veteran's personal environment.  Examination revealed flexion to 140 degrees bilaterally.

The Veteran complained of right knee pain in September 2008.  Right knee pain, possible degenerative joint disease was assessed.  In December 2008, the Veteran 
was in tens unit addressing use to block knee pain.

Via various statements the Veteran has asserted that he has chronic right constant burning knee pain.  He indicated that prolonged standing/sitting is not possible, and that his knee pops with discomfort.

Based on the evidence of record, the Board finds against a compensable rating for right knee medial meniscus tear with arthritis.  In this regard, we note that the criteria for the next higher rating are not met as there is no showing of the functional equivalent of flexion of the leg limited to 45 degrees.  At most, the evidence shows flexion limited to 140 degrees.  These findings do not justify a compensable rating.  The Board has specifically considered whether there is periarticular pathology productive of painful motion.  See 38 C.F.R. §§  4.40, 4.59.  We also note his subjective complaints of pain.  However, we have no satisfactory confirmation of painful motion (visible behavior) and his decision to not appear for a VA examination prevents us from further exploration of this factor.  The duty to assist is not a one-way street or a blind alley.

We also note that although medial meniscus tear is shown, the evidence is devoid of a showing of cartilage, semilunar, dislocated with frequent episodes of "locking" pain, and effusion into the joint to warrant a 20 percent evaluation under DC 5258.  At most, the Veteran has reported knee popping but denied any dislocation.  Symptomatic removal of semilunar cartilage is also not shown to warrant consideration of DC 5259.  

Furthermore, the Board has considered whether a separate compensable evaluation is warranted based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Here, a separate evaluation for limitation of extension is not warranted as there is no lay or medical evidence of limitation of extension.  The evidence is also devoid of a showing of ankylosis (DC 5256) and/or recurrent subluxation or lateral instability (DC 5257).  As such, the codes noted above are not applicable.

The Board notes that the Veteran is competent to report that his disability is worse.  The Board acknowledges the Veteran's contentions that his disability is more severe than evaluated to include his reports of pain and burning.  The Board also acknowledges his reports that prolonged standing/sitting is not possible, and that his knee pops with discomfort.  We have considered the pleadings and reports; however, the lay evidence is inconsistent with the VA examination and the subsequent treatment records are remarkably silent as to knee complaints.  Here, his assertions are not credible and his decision to not report for a VA examination prevents VA from either confirming or refuting his lay evidence with a more current VA examination.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 0 percent rating is appropriate for the Veteran's disability.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  Accordingly, a rating higher than 0 percent disabling for right knee medial meniscus tear with arthritis is not warranted. 

Low Back 

The Veteran has appealed the denial of a compensable rating for low back strain.  
To warrant a higher rating the evidence must show forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  

Here, the evidence shows the Veteran was afforded a VA compensation and pension examination in January 2007.  During this examination, the Veteran reported 1 out of 10 dull pressure off and on everyday in his back with normal daily activity.  His walking was not affected and he did not need any walking devices.  There were no noted limitations/effects of his condition on his daily activities and occupation.  No further pain, weakness or increased pain was detected during repetitive movements or when resistance was applied to the back.  

Examination revealed lumbar spine range of motion of 90 degrees flexion, 30 degrees of extension, 35 degrees of lateral flexion and 30 degrees of bilateral rotation.  There were no objective findings of the lumbar spine.  Recurring lower back strain was diagnosed.  

In October 2008, the Veteran complained of low back pain.  

Via various statements that Veteran has related that his low back strain is more severe than evaluated.  He stated that he has spinal abnormalities and possible muscle tear.  He reported pain and numbness.  

Based on the evidence above, the Board finds no basis for a compensable rating for low back strain.  In this regard, there is no showing of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  At most, the evidence shows lumbar spine range of motion of 90 degrees flexion, 30 degrees of extension, 35 degrees of lateral flexion and 30 degrees of bilateral rotation.  As such, the criteria for a compensable rating for low back strain have not been met.  

The Board notes that the Veteran is competent to report that his disability is worse.  The Board acknowledges the Veteran's contentions that his disability is more severe than evaluated to include his reports of pain.  We have considered the pleadings and reports; however, the lay evidence is inconsistent with the VA examination and the subsequent treatment records are remarkably silent as to back complaints.  Here, his assertions are not credible and his decision to not report for a VA examination prevents VA from either confirming or refuting his lay evidence with a more current VA examination.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 0 percent rating is appropriate for the Veteran's low back strain.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  Accordingly, a rating higher than 0 percent disabling for low back strain is not warranted. 

Hemorrhoids

The Veteran has appealed the denial of a compensable rating for hemorrhoids.  
The current rating contemplates hemorrhoids that are mild or moderate.  To warrant a higher evaluation the evidence must show hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  

Based on the evidence of record, the Board finds against a compensable rating for hemorrhoids.  In this regard, we note that the Veteran has stated that his hemorrhoids in flame at least once a month and that it kept him from being active at work.  He had a normal rectal examination in January 2007.  This is the only evidence of record regarding this disability.  

At most, the lay evidence shows mild or moderate hemorrhoids.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences have never been shown and his own statements are inadequate to warrant a higher evaluation.  Furthermore, we find the normal rectal examination is more probative and credible than the lay evidence.

The Board acknowledges that the Veteran has stated that his hemorrhoids flame at least once a month.  The Veteran is competent to state such symptoms.  See Layno v., Brown, 6 Vet. App. 465 (1994).  However, despite his contentions, there is no showing of hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  Accordingly, a rating higher than 0 percent disabling for hemorrhoids is not warranted. 

Extraschedular consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for his disabilities and that the manifestations of the disabilities are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  


ORDER

A compensable rating for right knee medial meniscus tear with arthritis is denied.  

A compensable rating for low back strain is denied.  

A compensable rating for hemorrhoids is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


